Citation Nr: 1647688	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depression, not otherwise specified, (NOS) prior to October 15, 2015.

2.  Entitlement to an evaluation in excess of 50 percent for depression, NOS, on or after October 15, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to August 1983 and from January 2003 to May 2004.  The Veteran also served in the Army reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran originally sought service connection for posttraumatic stress disorder (PTSD) and was denied in an October 2005 rating decision.  In his October 2005 Notice of Disagreement, the Veteran raised the issue of whether he had a depressive disorder that was related to service.  Following an appeal to the Board, his claim was recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See generally Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

Subsequently, the Board remanded the claim in May 2009.  In April 2010, a Decision Review Officer granted service connection for depression NOS and assigned a 10 percent rating effective May 3, 2004.  The instant appeal stems from the Veteran's disagreement with his disability rating.  

In a January 2016 rating decision, the RO found that there was clear and unmistakable error in a previous rating decision and retroactively increased the Veteran's evaluation for depression NOS to 30 percent effective May 3, 2004.  Additionally, the RO increased the Veteran's evaluation to 50 percent effective from October 15, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDINGS OF FACT

1.  For the period prior to October 15, 2015, the Veteran's depressive disorder was productive of occupational and social impairment with reduced reliability and productivity.

2.  Since October 15, 2015, the Veteran's depressive disorder has been productive of occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for a depressive disorder prior to October 15, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an evaluation in excess of 50 percent for a depressive disorder after October 15, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection depression.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for depression.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Veteran was most recently afforded a VA examination in September 2015 in connection with his depression claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2015 VA examination is adequate to decide the case because it was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examination provides the findings necessary to evaluate the Veteran's depression.

In the March 2009 remand, the Board directed the agency of original jurisdiction (AOJ), in part, to afford the Veteran an additional VA examination to ascertain the nature and severity of any acquired psychiatric disability.  The Veteran was afforded additional VA examinations in March 2010 and in September 2015.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

The evidence of record does not indicate or suggest that there has been a material change in the severity of the Veteran's depression since he was last examined.  38 C.F.R. § 3.327 (a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) ("the mere passage of time" does not require that VA provide a new medical examination);VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4) (2015).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's depression is currently assigned a 30 percent disability evaluation prior to October 15, 2015, and a 50 percent disability evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under that diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships). 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

Further, GAF scores between 81 and 90 indicate that symptoms to be absent or minimal (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members.).  Id.  

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

I.  Period prior to October 15, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 30 percent for depression is warranted prior to October 15, 2015.

In December 2004, the Veteran was afforded an initial psychiatric evaluation.  At that evaluation, the Veteran reported that he was easily irritable at work and at home with his family, easily distracted, with loss of concentration, and was anxious.  Moreover, the Veteran indicated that he had conflicts with peers, but that no one had ever filed a complaint against him.  The psychiatrist noted that the Veteran had adequate hygiene, was appropriately dressed, was coherent, logical, and had no suicidal ideas or plans.  The psychiatrist diagnosed the Veteran with depression, NOS, and noted that the Veteran had depressive symptoms associated with difficulties adjusting to civil life after returning from active duty.  Notably, the Veteran was given a GAF score of 65.  

As noted above, the Veteran's GAF score of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.  The Veteran received similar results in subsequent psychiatric evaluations with the same GAF score.  See March 2016 VA treatment record; June 2012 VA treatment record; March 2012 VA treatment record; November 2011 VA treatment record; April 2011 VA treatment record; January 2011 VA treatment record; September 2010 VA treatment record; June 2010 VA treatment record; October 2009 VA treatment record; May 2009 VA treatment record; February 2009 VA treatment record; October 2007 VA treatment record; June 2007 VA treatment record; February 2007 VA treatment record; October 2005 VA treatment record; May 2005 VA treatment record.   

Additionally, the Veteran received similar psychiatric evaluations as above, with slightly different GAF scores or no GAF score provided.  See March 2010 VA treatment record; April 2009 VA treatment record (GAF score of 70); August 2008 VA treatment record (GAF score of 70); March 2008 VA treatment record (GAF score of 70); August 2006 VA treatment record (GAF score of 75); December 2005 VA treatment record; August 2005 VA treatment record (GAF score of 70); March 2005 VA treatment record (GAF score of 60); February 2005 VA treatment record (GAF score of 60).  
 
At a July 2005 initial evaluation for PTSD examination, the Veteran reported that, when he returned from service, he was forgetting many things, was not recognizing people, forgot where he put things, and was absent-minded at work.  Additionally, the Veteran reported that he had become verbally aggressive at work and with his family.

The Veteran was provided a PTSD VA examination in March 2010 and was diagnosed with depression NOS.  The examiner opined that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Further, the examiner noted that the Veteran has had a good response to his treatment and that his GAF score had improved from 75 to 85.  However, the Board notes that the GAF score assigned is but one factor for consideration in assigning the appropriate disability rating.  

The Veteran provided a statement in July 2010, indicating that, when he returned from Iraq, he could not tolerate being around people.  He began to have memory problems at home and started having problems at work.  The Veteran reported that he had an argument with a patient, was out of control, and his temper had changed. 

Also in July 2010, the Veteran's wife provided statements regarding the Veteran's mood. She stated that their marital status had been affected and changed severely because his behavioral patterns had changed to included irritability, anger, and confusion.  She also stated that the Veteran was always angry and had a loss of confidence; inability to concentrate; poor memory; fear, panic; aggressive action; uncontrolled tremors; an inability to withstand pressure or stress; and a withdrawal and loss of interest in sex.

Additionally, the Veteran provided a November 2010 psychological report from a private doctor, reflecting diagnoses of PTSD and major depressive disorder.  Additionally, the doctor noted that the Veteran had mal adaptive behavior characterized by fragmented sleep, with frightening nightmares, mood swings, easy irritability with panic explosive into aggressiveness actions, uncontrolled tremors, and an inability to withstand pressure or stress.  The doctor also noted that the Veteran's wife described the Veteran's affection as numb.  In that regard, the doctor stated that numbing symptoms are typically experienced as a loss of emotions, particularly positive feelings.  There are re-experiencing symptoms, an intrusive recollection of traumatic experiences often accompanied by strong emotional reactions.  Finally, the doctor opined that the Veteran's impairments were affecting his functional capacity to a normal life.  

In October 2012, the Veteran indicated that he was mostly isolated at home.  He reported that he had been gaining weight and a lack of motivation for exercise or leisure activities.  However, the psychiatrist noted that the Veteran was still well groomed, with no panic attacks, no self-harm, no homicidal ideas, and no perceptual disorder.  Further, the psychiatrist assessed the Veteran as being in contact with reality and not suicidal or homicidal.  Notably, the Veteran was assigned a GAF score of 55.  See October 2012 VA treatment record.  

Similarly, in February 2013 the Veteran stated that he does not enjoy his job as he used to, and that he does not have any leisure activities.  Once again, the psychiatrist noted that the Veteran was in contact with reality and not suicidal or homicidal.  See February 2013 VA treatment record.  

The Veteran was provided further psychiatric evaluations, where it was noted that he was well developed, well nourished, and well groomed, and had no delusions, no ideas of reference, poor tolerance to stress, depressive ideas, lack of energy, and motivation, no panic attacks, no self-harm ideas, no homicidal ideas, no perceptual disorder affect.  The Veteran was assigned a GAF score of 55.  See September 2015 VA treatment record; May 2015 VA treatment record; January 2015 VA treatment record; July 2014 VA treatment record; April 2014 VA treatment record; January 2014 VA treatment record; October 2013 VA treatment record; June 2013 VA treatment record; February 2013 VA treatment record.  

The Board notes that in October 2014 there is a note from the Veteran's psychiatrist that he was working more than ever.  See October 2014 VA treatment record.  He was assigned a GAF score of 65.  Id.

The Veteran and his wife have consistently described the Veteran's symptoms.  Hence, the Board finds that the Veteran's statements regarding his symptoms are both competent and credible.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").

As noted above, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 118.  Additionally, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.

The Board notes that the March 2010 VA examiner provided no rationale for his opinion that the Veteran's depression was not severe enough to interfere with his occupational and social functioning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In that regard, the examiner did not address the Veteran's assertions that he had become verbally aggressive at work and towards family members.  As such, the Board finds that other evidence of record for this time period is at least in equipoise to the March 2010 VA examination.  The aforementioned evidence shows occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim insofar as the March 2010 VA examiner appears to indicate that Veteran's symptoms of depressive disorder were minimal, the additional evidence of record discussed above establishes that during this time period that Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, the Veteran has demonstrated symptoms consistent with the general level of impairment warranting a 50 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Thus, a grant of an increase evaluation up to 50 percent and no higher, prior to October 15, 2015 is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")

Although this higher 50 percent rating is warranted prior to October 15, 2015, the Board finds that a rating in excess of 50 percent is not warranted for this period.  Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or more nearly approximate the criteria for a 70 percent or 100 percent disability rating due to depression for any time during the appeal period.  In that regard, the Veteran indicated that he had some memory problems and showed some difficulty in establishing effective work relationships during the July 2005 initial evaluation for PTSD; however, the Veteran reported that he had a good relationship with his wife, and performs well on his job. 

Moreover, the Board notes that while Veteran indicated that he was easily irritable at work and with his family, he reported that he was studying to become a registered nurse, and had a good relationship with his two daughters.  Further, as discussed above, the examiner noted that while the Veteran has had conflicts with patients and peers at work, that no one had ever filed a complaint against him.  See March 2010 VA examination.  

Additionally, the November 2010 psychological report did not indicate that the Veteran had any of the symptoms listed in the rating criteria for a 70 percent rating, or others of a "similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 118.  While it was noted that the Veteran had mal adaptive behavior, frightening nightmares, mood swings, irritability, uncontrolled tremors, and an inability to withstand pressure or stress, there was no indication that the Veteran had suicidal ideation, obsession rituals, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, nor an inability to establish and maintain effective relationships.  

Again, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 442-43; Sellers, 372 F.3d 1326.  Here, the Board finds that the symptomatology of record does not more nearly approximate the criteria for a 70 percent disability rating.   

Additionally, the evidence of record does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As to social impairment, the Veteran's wife indicated that the Veteran's disability has affected their marital status because, among other things, the Veteran's behavioural patterns had changed, to include irritability, anger, and confusion.  However, the Board notes that while the Veteran's relationship with his wife may have been affected, the Veteran has remained married to his wife for almost 30 years.  Additionally, the Veteran indicated that he had a good relationship with his daughters.  See March 2010 VA examination.

With regard to occupational impairment, the September 2015 VA examiner noted that the Veteran has been working for the past 19 years at a VA hospital, and that he is currently a nurse.  In fact, as noted above, the examiner indicated that the Veteran's occupational and social impairment only had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Further, in a May 2012 memorandum, the Veteran was identified as being "job ready" and it was noted that the Veteran had satisfactorily participated in planned employment services.

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 50 percent rating for his service-connected depression is warranted, prior to October 15, 2015.  However, the preponderance of the evidence is against a rating in excess of 50 percent; there is no doubt to be resolved.  

II.  Period on and after October 15, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 50 percent for depression is not warranted after October 15, 2015.

The Veteran was most recently afforded a VA examination in September 2015, at which time he was diagnosed with PTSD and depression.  The examiner indicated that it is not possible to differentiate what symptoms are attributable to each diagnosis.  Hence all of the symptoms noted on examination will be included in the Board's consideration of the Veteran's rating for depression.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) ("[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.").  

On examination, the Veteran's symptoms were depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss, disturbances of motivation and mood.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner further noted that the Veteran was married and had been working for the past 19 years with the VA hospital.  The Veteran was assigned a GAF score of 55.  

The Board notes that a GAF score between 51 and 60 reflects moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  As noted above, GAF scores are but one factor for consideration in assigning a disability rating.  However, in this case, the Board finds that the GAF score of 55 is generally consistent with the moderate symptomatology contemplated in the 50 percent evaluation and supports such an evaluation at the time of the September 2015 VA examination.

With regard to whether the Veteran is entitled to a disability rating in excess of 50 percent for this rating period, the Board finds that the aforementioned evidence does not show that the Veteran had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

With regard to occupational and social impairment, again, while the Veteran's wife has indicated that the Veteran's disability has affected their marital status, the Board notes the Veteran has remained married to his wife for almost 30 years.  Further, the Veteran has been working for the past 19 years at a VA hospital, and is currently a nurse.  The September 2015 VA examiner indicated that the Veteran's occupational and social impairment only had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The foregoing evidence does not support a disability rating in excess of 50 percent, as it does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.    

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting 70 percent or 100 percent evaluations, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Indeed, while the Veteran has demonstrated difficulty in establishing and maintaining effective work and social relationships, the evidence does not show that the Veteran has an inability to establish and maintain effective relationships.

When all of the evidence, lay and medical, is considered in totality, including the degree of functioning as evidence by the GAF scores of record, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The preponderance of the evidence, however, is against a finding that an evaluation in excess of 50 percent is appropriate on or after October 15, 2015, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54-56.

III. Additional considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's depression is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").  Significantly, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability rating.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected depressive disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.




ORDER

An evaluation in excess of 30 percent for depression prior to October 15, 2015, is granted.

An evaluation in excess of 50 percent for depression on or after October 15, 2015, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


